Case 1:21-cr-00153-CMA-GPG Document 18 Filed 06/09/21 USDC Colorado Page 1 of 2




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                 Judge Christine M. Arguello


  Criminal Action No. 21-cr-00153-CMA-GPG

  UNITED STATES OF AMERICA,

         Plaintiff,

  v.

  JOSE ESCOBAR-LOPEZ,

         Defendant.


                  ORDER TO EXCLUDE TIME FROM SPEEDY TRIAL ACT
                           AND CONTINUE TRIAL DATES


         This matter is before the Court on Defendant Jose Escobar-Lopez’s Unopposed

  Motion to Exclude Forty-Five (45) Days from the Speedy Trial Act (Doc. # 17). The

  Court has reviewed this Motion and the case file, and the reasons set forth in the

  motion, specifically:

             1. Initial discovery consisted of 431 written pages of information from the
                immigration file.

             2. Defense counsel has determined additional discovery is needed and has
                requested additional discovery from the Government.

             3. Defense counsel will need additional time to review new discovery with the
                Defendant once received.

         Upon review, the Court finds pursuant to 18 U.S.C. § 3161(h)(7)(A) that the ends

  of justice served by granting the motion outweigh the best interests of the public and the

  Defendant in a speedy trial. It is, therefore,
Case 1:21-cr-00153-CMA-GPG Document 18 Filed 06/09/21 USDC Colorado Page 2 of 2




         ORDERED that Defendant Jose Escobar-Lopez’s Unopposed Motion to Exclude

  Forty-Five (45) Days from the Speedy Trial Act (Doc. # 17) is GRANTED and the Court

  hereby grants an ends of justice continuance in this case of 45 days, which shall be

  excluded from the speedy trial clock, which currently stands at July 24, 2021. It is

         ORDERED that pretrial motions are due by July 12, 2021. Responses due July

  26, 2021. If counsel believes that an evidentiary hearing on the pretrial motions is

  necessary, a separate Motion for Evidentiary Hearing shall be filed at the same time the

  pretrial motions are filed. No later than three days after the filing of the Motion for

  Evidentiary Hearing, both counsel for the Defendant and counsel for the Government

  shall confer and e-mail Chambers at arguello_chambers@cod.uscourts.gov to set such

  a hearing.

         FURTHER ORDERED that the Final Trial Preparation Conference set for July 6,

  2021 is VACATED and RESET to August 12, 2021, at 2:00 PM. This Hearing will be

  held via VTC. Counsel are directed to contact my Courtroom Deputy via email

  (Socorro_west@cod.uscourts.gov) not later than THREE DAYS before the Hearing for

  instructions on how to proceed with the VTC/Telephone. It is

         FURTHER ORDERED that five-day jury trial set to begin on July 19, 2021 is

  VACATED and RESET to August 23, 2021, at 8:30 AM, Courtroom 602 of the Alfred A.

  Arraj Courthouse, 901 19th Street, Denver, CO, before Judge Christine M. Arguello.

         DATED: June 9, 2021                        BY THE COURT:
                                                    _____________________________
                                                    CHRISTINE M. ARGUELLO
                                                    United States District Judge



                                                2
